FILED: NEW YORK COUNTY CLERK 12/29/2020 07:39 PM                                INDEX NO. 156391/2020
NYSCEF DOC. 18-13098-mg
             NO. 6        Doc 231-4 Filed 03/19/21 Entered 03/19/21 17:03:57
                                                                         RECEIVEDExhibit C - 12/29/2020
                                                                                   NYSCEF:
                     Carbon Information Subpoena and Restraining Notice Pg 1 of 4
FILED: NEW YORK COUNTY CLERK 12/29/2020 07:39 PM                                INDEX NO. 156391/2020
NYSCEF DOC. 18-13098-mg
             NO. 6        Doc 231-4 Filed 03/19/21 Entered 03/19/21 17:03:57
                                                                         RECEIVEDExhibit C - 12/29/2020
                                                                                   NYSCEF:
                     Carbon Information Subpoena and Restraining Notice Pg 2 of 4
FILED: NEW YORK COUNTY CLERK 12/29/2020 07:39 PM                                INDEX NO. 156391/2020
NYSCEF DOC. 18-13098-mg
             NO. 6        Doc 231-4 Filed 03/19/21 Entered 03/19/21 17:03:57
                                                                         RECEIVEDExhibit C - 12/29/2020
                                                                                   NYSCEF:
                     Carbon Information Subpoena and Restraining Notice Pg 3 of 4
FILED: NEW YORK COUNTY CLERK 12/29/2020 07:39 PM                                INDEX NO. 156391/2020
NYSCEF DOC. 18-13098-mg
             NO. 6        Doc 231-4 Filed 03/19/21 Entered 03/19/21 17:03:57
                                                                         RECEIVEDExhibit C - 12/29/2020
                                                                                   NYSCEF:
                     Carbon Information Subpoena and Restraining Notice Pg 4 of 4
